Citation Nr: 1134950	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-44 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin disorder of the right foot, to include plantar lesions and calluses.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an ankle disorder, to include as secondary to a claimed skin disorder of the right foot.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a knee disorder, to include as secondary to a claimed skin disorder of the right foot.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a hip disorder, to include as secondary to a claimed skin disorder of the right foot.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a spine disorder, to include as secondary to a claimed skin disorder of the right foot.

6.  Entitlement to service connection for a skin disorder of the right foot, to include plantar lesions and calluses.

7.  Entitlement to service connection for an ankle disorder, to include as secondary to a claimed skin disorder of the right foot.

8.  Entitlement to service connection for a knee disorder, to include as secondary to a claimed skin disorder of the right foot.

9.  Entitlement to service connection for a hip disorder, to include as secondary to a claimed skin disorder of the right foot.

10.  Entitlement to service connection for a spine disorder, to include as secondary to a claimed skin disorder of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, inter alia, denied the Veteran's March 2006 request to reopen his previously denied claim for entitlement to service connection for a skin disorder of the right foot, with associated ankle, knee, hip, and spine disorders.

In March 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (Travel Board hearing); a copy of the hearing transcript is associated with the record.

The Board notes that the RO construed the issues listed on the title page as a single issue in its June 2008 rating decision and September 2009 statement of the case.  The Board has recharacterized the issues for consideration to more accurately reflect the distinct disorders for which the Veteran seeks service connection.  The RO's certification of an appeal is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue.  38 C.F.R. § 19.35 (2010).

In a June 2008 rating decision, the RO denied the Veteran's claims for entitlement to service connection for hearing loss, tinnitus, hypertension, and diabetes mellitus.  The Veteran filed a notice of disagreement (NOD) with those decisions in July 2008, and the RO issued a statement of the case in September 2009.  The Veteran did not file a VA Form 9 or otherwise perfect an appeal to the Board as to those issues after the issuance of the September 2009 statement of the case; rather, he limited his disagreement in his VA Form 9 to the issue of whether new and material evidence had been received to reopen a claim for entitlement to service connection for a plantar lesion of the right foot, with associated ankle, knee, hip, and spine disorders.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).  Notably, the Veteran also checked the box indicating that he was only appealing certain issues; although he had initially checked the box for appealing all issues, he clearly scratched that out and added his initials to indicate that the change was his own.  Significantly, in his March 2011 Board hearing, neither the Veteran nor his representative raised or indicated any desire to pursue the issues of entitlement to service connection for hearing loss, tinnitus, hypertension, and diabetes mellitus.  Therefore, those issues are not before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The issues of entitlement to service connection for a skin disorder of the right foot, to include plantar lesions and calluses; entitlement to service connection for an ankle disorder, to include as secondary to a claimed skin disorder of the right foot; entitlement to service connection for a knee disorder, to include as secondary to a claimed skin disorder of the right foot; entitlement to service connection for a hip disorder, to include as secondary to a claimed skin disorder of the right foot; and entitlement to service connection for a spine disorder, to include as secondary to a claimed skin disorder of the right foot are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated January 1999, the RO denied the Veteran's claim for entitlement to service connection for a plantar lesion of the right foot.  The Veteran was notified of the decision and of his appellate rights.  However, the Veteran failed to file a NOD within one year of the rating decision.

2.  In a July 2005 rating decision, the RO declined to reopen the Veteran's claim for entitlement to service connection for a plantar lesion of the right foot, and denied for the first time the Veteran's claims for entitlement to service connection for ankle, knee, hip, and spine disorders, to include as secondary to a claimed plantar lesion of the right foot.  The Veteran was notified of the decision and of his appellate rights.  However, the Veteran failed to file a NOD within one year of the rating decision.  This constitutes the last prior final decision as to the Veteran's claims for service connection for a plantar lesion of the right foot, an ankle disorder, a knee disorder, a hip disorder, and a spine disorder.

3.  The evidence associated with the claims file subsequent to the July 2005 rating decision is new, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claims for entitlement to service connection for a plantar lesion of the right foot, an ankle disorder, a knee disorder, a hip disorder, and a spine disorder, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The January 1999 rating decision, denying service connection for a plantar lesion of the right foot, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2010).

2.  The July 2005 rating decision, which declined to reopen the Veteran's claim for entitlement to service connection for a plantar lesion of the right foot, and which denied on an initial basis the Veteran's claims for entitlement to service connection for ankle, knee, hip, and spine disorders, is also final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

3.  The evidence associated with the claims file subsequent to the July 2005 rating decision is new and material, and the claims for entitlement to service connection for a skin disorder of the right foot, to include plantar lesions and calluses, and entitlement to service connection for ankle, knee, hip, and spine disorders, are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters dated February 2005 and June 2006, provided to the Veteran before the July 2005 rating decision and the June 2008 rating decision, respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since they informed the Veteran of what evidence was needed to establish his claims, what VA would do and had done, and what evidence he should provide.  The letters also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claim.

The duty to notify provisions of the statute and implementing regulations also apply to claims to reopen based on new and material evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  With respect to the issues of whether to reopen the claims of service connection for a skin disorder of the right foot, an ankle disorder, a hip disorder, a knee disorder, and a spine disorder, the notice letter provided to the Veteran in June 2006 included the criteria for reopening a previously denied claim, and informed the Veteran that his claims had been denied because the evidence of record did not establish the claimed disabilities as being either incurred or aggravated during his period of active duty military service.  The Veteran was informed that, to be considered new, the evidence must be in existence and be submitted to VA for the first time.  The Veteran was also informed that, to be considered material, the additional evidence must pertain to the reason the claim was previously denied.

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in June 2006, prior to the issuance of the June 2008 rating decision.  Therefore, no further notice is required pursuant to the holding in Dingess, supra.

With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service personnel records, service treatment records, VA treatment records, and available private treatment records have been obtained.

The Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disabilities.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorders, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  Indeed, the Veteran testified at his March 2011 Board hearing that he is currently employed.  Id. at p. 17.

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.



Analysis:  Whether New and Material has been Received to Reopen Claims for Service Connection for a Skin Disorder of the Right Foot, to include Plantar Lesions and Calluses; and Ankle, Knee, Hip, and Spine Disorders, all to include as Secondary to a Skin Disorder of the Right Foot

The RO first denied service connection for a skin disorder of the right foot in January 1999, and the basis of the denial was that the evidence of record failed to establish any relationship between a plantar lesion of the right foot and any disease or injury during military service.  The Veteran did not submit a NOD in response to the January 1999 rating decision.  Therefore, the January 1999 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103.

The RO again denied the Veteran's claim for entitlement to service connection for a skin disorder of the right foot in a July 2005 rating decision, and the basis of the denial was that new and material evidence had not been submitted to warrant reopening the claim.  The Veteran did not submit a NOD in response to the July 2005 rating decision.  Therefore, the July 2005 rating decision became final.  38U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103.  The July 2005 rating decision constitutes the last prior final decision as to the Veteran's claim for service connection for a skin disorder of the right foot.

Notwithstanding the fact that the Veteran submitted his request to reopen a previously denied claim for entitlement to service connection for a skin disorder of the right foot in March 2006, within one year of the July 2005 rating decision that denied his April 2005 request to reopen that issue, the Board finds that the RO properly construed the March 2006 letter as a new claim rather than as a NOD.  The basis for the Board's finding is that the Veteran's March 2006 letter did not express dissatisfaction or disagreement with the July 2005 rating decision, or a desire to contest the result thereof.  See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.201; see also Gallegos v. Principi, 283 F.3d 1309, 1313-14 (Fed.Cir.2002) (upholding VA regulation 38 CFR § 20.201 that requires that an NOD must express "a desire for appellate review.")

In March 2006, the Veteran asked to reopen his claim for service connection for a skin disorder of the right foot and the RO, in a June 2008 rating decision, the subject of this appeal, declined to reopen the claim.

The Board has jurisdictional responsibility to determine whether a claim previously denied by the RO should be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end.

The Veteran's claim to reopen a previously denied claim for service connection was received in March 2006.  Because the Veteran's claim to reopen service connection was filed after 2001, the amended regulations are applicable.  See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the July 2005 rating decision, the last prior final denial of the claim, included the Veteran's service treatment records, which contain a May 1983 in-service clinician's diagnosis of calluses on the balls of both of the Veteran's feet, 3 inches in diameter.  The evidence of record at that time also included a December 1998 letter from a private physician, R.T.H., D.P.M., F.A.C.F.A.S., stating that the Veteran "has a lesion on the plantar aspect of the right foot that started when he was in the military.  The lesion is plantar to the fourth metatarsal head.  This lesion will require regular debridements to eliminate ulceration."

In determining whether new and material evidence has been submitted, it is necessary to consider all evidence since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

Since the July 2005 rating decision, the Veteran has provided private treatment records from both R.T.H. and from R.D., D.P.M., including treatment for lesions on his right foot.  Additionally, the Veteran has provided VA treatment records, including diagnoses of right foot callus and keratosis dated May 2007, July 2007, January 2008, and February 2008.  Furthermore, VA provided the Veteran with a compensation and pension (C&P) examination in May 2009, in which the examiner diagnosed him with a plantar wart on the right foot, but did not provide an etiological opinion.  Lastly, the Veteran testified at a March 2011 Board hearing that he did not have skin problems on his right foot before going on active duty.  Id. at p. 31.  He also stated that he began having skin problems on his right foot during service, in 1982 or 1983.  Id. at pp. 6, 24.  He further testified that he was treated for that disorder in service, and continues to receive the same type of treatment for his skin disorder of the right foot that he received in service.  Id. at p. 25.  The Veteran also asserted that his diagnosed plantar lesion or plantar wart is the same condition as the callus that was diagnosed in service.  Id. at pp. 15-16, 32.

As noted above, the Board must presume the credibility of all new and material evidence.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If credible, the aforementioned evidence would tend to show that the Veteran's skin disorder of the right foot was caused during service.

Consequently, the Board finds that the evidence associated with the claims file subsequent to the July 2005 rating decision was not previously submitted to agency decisionmakers, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate a claim for service connection for a skin disorder of the right foot.

Because the additional evidence relates to an unestablished fact that is necessary to substantiate his claim for service connection for a skin disorder of the right foot, the Board finds that the evidence associated with the claims file subsequent to the July 2005 rating decision is new and material, and a previously denied claim for service connection for a skin disorder of the right foot is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Board further finds that the Veteran's previously denied claims for service connection for ankle, knee, hip, and spine disorders, all to include as secondary to a skin disorder of the right foot, are reopened.  Reopening is warranted in this case because the issues of entitlement to service connection for a skin disorder of the right foot, and ankle, knee, hip, and spine disorders claimed as secondary to that skin disorder of the right foot, are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Moreover, because the Veteran's statements, if credible, would tend to show that the Veteran's skin disorder of the right foot was caused during service, there is a reasonable possibility that the Veteran's claims for ankle, knee, hip, and spine disorders could be granted on a secondary basis.  Additionally, a medical examination would be warranted because the claimed ankle, knee, hip, and spine disorders may be associated on a secondary basis with the claimed skin disability.  See Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010) (holding that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Consequently, previously denied claims for service connection for ankle, knee, hip, and spine disorders, all to include as secondary to a skin disorder of the right foot, are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence has been received, and a previously denied claim for service connection for a skin disorder of the right foot, to include plantar lesions and calluses, is reopened.  To this extent, the appeal is granted.

New and material evidence has been received, and a previously denied claim for service connection for an ankle disorder, to include as secondary to a claimed skin disorder of the right foot, is reopened.  To this extent, the appeal is granted.

New and material evidence has been received, and a previously denied claim for service connection for a knee disorder, to include as secondary to a claimed skin disorder of the right foot, is reopened.  To this extent, the appeal is granted.

New and material evidence has been received, and a previously denied claim for service connection for a hip disorder, to include as secondary to a claimed skin disorder of the right foot, is reopened.  To this extent, the appeal is granted.

New and material evidence has been received, and a previously denied claim for service connection for a spine disorder, to include as secondary to a claimed skin disorder of the right foot, is reopened.  To this extent, the appeal is granted.


REMAND

Additional development is needed prior to further consideration of the Veteran's claims for entitlement to service connection for a skin disorder of the right foot, to include plantar lesions and calluses; and ankle, knee, hip, and spine disorders, all to include as secondary to a skin disorder of the right foot.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

As noted above, the Veteran asserted in his March 2011 Board hearing that he did not have skin problems on his right foot before going on active duty.  Id. at p. 31.  He also stated that he began having skin problems on his right foot during service, in 1982 or 1983.  Id. at pp. 6, 24.  He further testified that he was treated for that disorder in service, and continues to receive the same type of treatment for his skin disorder of the right foot that he received in service.  Id. at p. 25.  The Veteran also asserted that his diagnosed plantar lesion or plantar wart is the same condition as the callus that was diagnosed in service.  Id. at pp. 15-16, 32.

Significantly, the Veteran's service treatment records contain a May 1983 in-service clinician's diagnosis of calluses on the balls of both of the Veteran's feet, 3 inches in diameter.  Furthermore, a VA examiner performed a C&P examination in May 2009 and diagnosed the Veteran with a plantar wart on his right foot, but did not provide an etiological opinion.

Remand for an examination is therefore warranted on two distinct bases.  First, the Veteran satisfies the requirements of 38 C.F.R. § 3.159(c)(4), because he has a competent medical diagnosis of a skin disorder of the right foot, evidence of calluses on his right foot in service, and indications from R.T.H.-dated December 1998 and February 2006-that the plantar lesions on his right foot are related to service.  Second, an examination is also warranted because the May 2009 VA examination is inadequate insofar as it lacks an etiological opinion.  Martinak v. Nicholson, 21 Vet. App. 447 (2007) (in order for a VA examination to be considered adequate in a case of service connection, the VA examiner must either provide an etiological opinion, or provide a rationale for why an etiological opinion cannot be rendered); Barr v. Nicholson, 21 Vet. App. 303, 311; Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The Board finds that the opinions from R.T.H. are not dispositive because they identify the Veteran's disorder as a plantar lesion, while the cited May 1983 service treatment record characterizes the disorder as calluses; additionally, his rationale for a relationship between the two disorders is incomplete.  Remand is required in part to identify the current disability, and also to provide a rationale for the etiological opinions associated with each skin disability of the right foot which the examiner identifies.

On remand, the AOJ should provide the Veteran with a new examination of his skin disorder(s) of the right foot.  The examiner should review the claims file-including R.T.H.'s December 1998 and February 2006 letters, and the Veteran's testimony at his March 2011 Board hearing-and note that he has done so in his report.  The examiner should list all of the skin disorders of the right foot that are applicable to the Veteran, and, for each diagnosis, provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that it was caused, or aggravated beyond the natural progress of the disease, during or as a result of his service.  The examiner should provide a rationale for all opinion(s).  If the examiner is unable to provide an opinion, he should state the reason(s) why.  Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) (holding that when an examiner provides a statement that etiology cannot be determined, the examiner should clearly identify what cannot be determined).

As explained above, the Veteran asserted in his March 2006 claim that he has ankle, knee, hip, and back disorders which are secondary to his claimed skin disorder(s) of the right foot, and those disorders are inextricably intertwined with that claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Additionally, the information and evidence of record indicates that those claimed disabilities or symptoms may be associated with the Veteran's claimed skin disorder(s) of the right foot.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, in order to ascertain the etiology of the Veteran's claimed ankle, knee, hip, and spine disorders, and to provide for greater administrative efficiency by reducing downstream remands, the AOJ should provide the Veteran with an orthopedic examination of his ankle, knee, hip, and spine.  The examiner should review the claims file, and note that he has done so in his report.  For each diagnosed disorder of the Veteran's ankle, knee, hip, and spine, the examiner should provide an opinion as to whether it is at least as likely as not that it was caused, or aggravated beyond the natural progress of the disease, during or as a result of his service.  Additionally, for each diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not that it was caused or aggravated by his skin disorder(s) of the right foot.  The examiner should provide a rationale for all opinion(s).  If the examiner is unable to provide an opinion, he should state the reason(s) why.  Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, by an appropriate specialist, to determine the extent and etiology of his claimed skin disorder(s) of the right foot.  The examiner should review the claims file-including R.T.H.'s December 1998 and February 2006 letters, and the Veteran's testimony at his March 2011 Board hearing-and note that he has done so in his report.

The examiner should list all of the skin disorders of the right foot that are applicable to the Veteran, and, for each diagnosis, provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that it was caused, or aggravated beyond the natural progress of the disease, during or as a result of his service.

The examiner should provide a rationale for all opinion(s).  If the examiner is unable to provide an opinion, he should state the reason(s) why.

2.  After completion of the above, schedule the Veteran for a VA examination, by an appropriate specialist, to determine the extent and etiology of his claimed ankle, knee, hip, and spine disorders.  The examiner should review the claims file, and note that he has done so in his report.

For each diagnosed disorder of the Veteran's ankle, knee, hip, and spine, the examiner should provide an opinion as to whether it is at least as likely as not that it was caused, or aggravated beyond the natural progress of the disease, during or as a result of his service.

Additionally, for each diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not that it was caused or aggravated by his skin disorder(s) of the right foot.

The examiner should provide a rationale for all opinion(s).  If the examiner is unable to provide an opinion, he should state the reason(s) why.

3.  After completion of the above, the AOJ should readjudicate the claims.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


